COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



CORAZON LABAO FERRER, AN HEIR
& ASSIGNEE OF ARTURO LABAO


                            Appellant,

v.

NOEMI GUEVARA,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-04-00200-CV

Appeal from the

215th District Court

of Harris County, Texas

(TC# 2002-63463) 



MEMORANDUM  OPINION  ON  REMAND

	Pending before the Court is a agreed upon motion requesting this Court to render
judgment effectuating the parties' settlement agreement.  By their motion, the parties have
reached a settlement agreement resolving all disputes between them, including the matters at
issue in this appeal.
	Rule 42.1 of the Texas Rules of Appellate Procedure authorizes an appellate court to
dispose of an appeal pursuant to an agreement of the parties.  Tex.R.App.P. 42.1(a)(2).  The
Court may render judgment effectuating the parties' agreement, set aside (vacate) the trial court's
judgment and remand the case to the trial court for rendition of judgment in accordance with the
agreement, or abate the appeal and permit proceedings in the trial court to effectuate the
agreement.  Tex.R.App.P. 42.1(a)(2).
	The parties have agreed that this Court should render judgment effectuating the parties'
agreement.  Accordingly, the joint motion to dispose of the appeal in accordance with the parties'
agreement is granted.  We render judgment that the medical expenses award be subject to a
$1,088,842.89 remittitur resulting in a medical expenses award of $20,326.53.  Appellant is
awarded $125,000 for pain and mental anguish.  Appellant will receive $29,673.47 for agreed
interest and court costs.  Our mandate will issue ten days from the date of this opinion and
judgment.

August 14, 2008
						DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.